PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
THankUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/400,308
Filing Date: 6 Jan 2017
Appellant(s): Genender et al.



__________________
Philip H. Burrus, IV
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-21 are rejected under AIA  35 U.S.C § 112(a) as failing to comply with the written description requirement.
Claims 1-4 are rejected under AIA  35 U.S.C § 103 as being unpatentable over Grgich et al. (2010/0095424)[Grgich] in view of Bell (5,487,189).
Claim 5 is rejected under AIA  35 U.S.C § 103 as being unpatentable over Grgich et al. (2010/0095424)[Grgich]  in view of Bell (5,487,189) in view of Pontes (6,412,115).
Claims 6 and 9-11 are rejected under AIA  35 U.S.C § 103 as being unpatentable over Grgich et al. (2010/0095424)[Grgich]  in view of Bell (5,487,189) in view of Pontes (6,412,115) in view of Pasko et al. (2013/0091615)[Pasko].
Claims 7-8 are rejected under AIA  35 U.S.C § 103 as being unpatentable over Grgich et al. (2010/0095424)[Grgich]  in view of Bell (5,487,189) in view of Pontes (6,412,115) in view of Pasko et al. (2013/0091615)[Pasko] in view of Hafer et al. (2008/0155728)[Hafer].
Claims 1-4 and 21 are rejected under AIA  35 U.S.C § 103 as being unpatentable over Grgich et al. (2010/0095424)[Grgich]  in view of Pasko et al. (2013/0091615)[Pasko].

Claim 14 is rejected under AIA  35 U.S.C § 103 as being unpatentable over Made Everyday with Dana “sewing on seams flat”, (https://www.madeeveryday.com/2011/07/tutorial-another-simple-way-to-sew-on-sleeves.html/), NPL, [Dana] in view of Pasko (2013/0191960).
Claims 15-21 are rejected under AIA  35 U.S.C § 103 as being unpatentable over Made Everyday with Dana “sewing on seams flat”, (https://www.madeeveryday.com/2011/07/tutorial-another-simple-way-to-sew-on-sleeves.html/), NPL, [Dana] in view of Pasko (2013/0191960) in view of Kramer et al. (2007/0181241)[Kramer].
Claim 20 is rejected under AIA  35 U.S.C § 103 as being unpatentable over Made Everyday with Dana “sewing on seams flat”, (https://www.madeeveryday.com/2011/07/tutorial-another-simple-way-to-sew-on-sleeves.html/), NPL, [Dana] in view of Pasko (2013/0191960) in view of Kramer et al. (2007/0181241)[Kramer] in view of Bell (5,487,189).

(2) Response to Arguments
a. 35 U.S.C § 112(a)
Appellant argues that “In the present case, the singular embodiment illustrated in the figures is a gown having exactly six seams”, Examiner respectfully disagrees. Appellant’s claims 1 and 21 recite “consisting essentially of” (claims 1 and 21, line 1) 
	Appellant argues that “the singular embodiment illustrated in the figures is a gown having exactly six seams”, see bottom of page 16 of the Appeal Brief, and “As noted above, there is no embodiment with more than, or less than, six seams”, see top of page 21 of the Appeal Brief. Examiner respectfully disagrees. 
Appellant does not have a figure that depicts an embodiment with exactly six seams. As shown below in annotated figure of Appellant’s figure 1, the gown may have eight seams, in which this interpretation is supported by Appellant’s Specification in [035], which discloses “In one or more embodiments, each of the first sleeve 103 and 





    PNG
    media_image2.png
    871
    757
    media_image2.png
    Greyscale




Appellant argues “As shown in FIG. 1, Grgich teaches many more seams than six. There are at least thirteen seams shown in FIG. 1”, and “Assuming arguendo that it would be obvious to combine Bell with Grgich, the combination would either teach the extensive number of seams occurring in the Grgich reference or the minimalist number of seams occurring in the Bell reference. Neither reference, alone or in combination, teaches a gown consisting essentially of six seams. For this reason, the rejection is in error and should be withdrawn”, Examiner respectfully disagrees. 
	MPEP 2111.03 states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. While Grgich discloses additional seams, the additional seams do not materially affect the basic and novel characteristic of the claimed invention. Appellant’s Specification discloses in [035]	“In one or more embodiments, each of the first sleeve 103 and the second sleeve 104 are configured as single, unitary pieces of non-woven fabric that are attached to the front body covering portion 101 and the rear body covering portion 102 with one or more seams”, in which as disclosed each of the first and second sleeves are attached to the front and rear body covering portion “with one or more seams”, which indicates that sleeves can be attached with one or more seams, which is a well-known technique for constructing garments. Additionally, Appellant’s figures and claims support the interpretation of more than six seams, see above. MPEP 2111.03 also states that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel 
	Appellant argues “In the most recent Office Action, the Examiner responds with the allegation that “the additional seams do not materially change the characteristics of Applicant’s invention.” Final Office Action, page 44. This statement fails to confirm the suitability of the rejection, however, for at least two reasons. First, the Examiner merely declares this to be per se true. She provides absolutely no evidence from the prior art explaining why this is true. This is improper”, Examiner respectfully disagrees. 
	As stated above, MPEP 2111.03 states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention”, and MPEP 2111.03 also states that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, 
	Appellant argues that “Appellant’s specification specifically makes clear that features of Grgich explicitly would materially affect Appellant’s gown consisting essentially of six seams. Illustrating by example, Grgich has seams disposed at the top portion of its sleeves. Paragraph [017] of Appellant’s specification makes it clear that such additional seams along the sleeves can tear, resulting in an undesired exposure of the wearer’s skin or clothing disposed beneath the gown, especially when the gown is 
	Appellant’s Specification in [017] states “Advantageously, embodiments of the present disclosure provide a gown having thermally bonded seams where those thermal bonds are applied in accordance with a predefined method that eliminates "double passes" across any particular location of a seam. This "single pass" bonding provides for stronger bonds in areas that may experience stress and tension, such as at the shoulders, in the underarm region, and so forth. Moreover, embodiments of the disclosure advantageously locate seams in specific locations to further enhance strength and durability. For example, in one embodiment a sleeve seam is disposed at the bottom of the sleeve - rather than at the top as was done with prior art designs - to provide increased strength and durability in the underarm region. Other benefits and advantages offered by embodiments of the disclosure will be obvious to those of ordinary skill in the art having the benefit of this disclosure”, while it may be true that by the first thermally bonded shoulder seam and the second thermally bonded shoulder seam, separated by a neck opening; the first sleeve is attached to the front body covering portion and the rear body covering portion along the first thermally bonded continuous sleeve attachment seam; 3U.S.S.N. 15/400,308the second sleeve is attached to the front body covering portion and the rear body covering portion along the second thermally bonded continuous sleeve attachment seam”, in which there is no claim language as to where the first thermally bonded shoulder seam and the second thermally bonded shoulder seam begins and ends in relation to the front body covering portion and the back body covering portion, the claims merely require, that the front body covering portion and the second body covering portion are separated by a neck opening by attaching the first thermally the first thermally bonded shoulder seam and the second thermally bonded shoulder seam. Similarly, there is no claim language as to where the first thermally bonded continuous sleeve attachment seam and 3U.S.S.N. 15/400,308the second thermally bonded continuous sleeve attachment seam begin and end in relation to the front body covering portion and the back body covering portion. The claim merely requires the first sleeve to be attached to the front body covering portion and the rear body covering portion along the first thermally bonded continuous sleeve attachment seam; 3U.S.S.N. 15/400,308the second sleeve is attached to the front body covering portion and the rear 
Appellant argues that “As Appellant’s specification has met the burden of demonstrating that the introduction of additional steps or components would materially change the characteristics of applicant’s invention, the burden shifts to the Examiner to provide evidence from the prior art demonstrating otherwise by a preponderance of the evidence. The Examiner is not permitted to simply declare something to be true from whole cloth to defeat patentability, e.g., “the additional seams do not materially change the characteristics of Applicant’s invention.” Instead, “The examiner must consider any evidence supporting the patentability of the claimed invention, such as any evidence from the specification or any other evidence submitted by the applicant.” MPEP §2142. 
“What’s more, the claim expressly recites that six seams “consisting of the six specific seams set forth in the claim. MPEP §2111.03 makes it clear that this language 26 U.S.S.N. 15/400,308 “excludes any element, step, or ingredient not specified in the claim.” This is irrespective of whether there is any material affectation of those other elements, steps, or ingredients. The Examiner simply ignores this well-established law, both in making the rejection and in her response to Appellant’s arguments”. Examiner respectfully disagrees. 
As stated above, MPEP 2111.03 states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention”, and MPEP 2111.03 also states that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.", in this case with no clear indication in the specification or claims that the gown consists “essentially of”/ “consists of” six seams, see above, the claims presented are not limited to “consisting essentially of” and are interpreted as comprising claims. While Grgich discloses additional seams, the additional seams do not materially affect the basic and novel characteristic of the claimed invention. As stated above, Appellant’s Specification discloses in [035] “In one or more embodiments, each of the first sleeve 103 and the second sleeve 104 are configured as single, unitary pieces of non-woven fabric that are 

c. claim 1 and claim 21
Appellant’s arguments are the same as claim 1, Examiner notes that the above responses to Appellant’s arguments of claim 1 are also in response to claims 1 and 21.

d. claim 14
Appellant argues that “DanaMade uses far more seams than six. The annotated figures shown at pages 41-44 of the Office Action fail to count a multitude of seams, including the seam up the rear side to the hood, the seam attaching the hood to the neck, and the seam attaching the border to the edge of the hoodie. Thus, DanaMade uses at least nine seams, and probably more. DanaMade simply fails to teach a garment with exactly six seams”, Examiner respectfully disagrees. 
DanaMade discloses a garment with exactly six seams as claimed, which Examiner has shown in the annotated figures 1-8. As shown in the annotated figures 1-
Appellant argues “Assuming arguendo that it would be obvious to combine Pasko with DanaMade, the combination would either teach the (at a minimum) nine seams occurring in the DanaMade reference or the minimalist number of seams occurring in the Pasko reference. Neither reference, alone or in combination, teaches a gown consisting exactly six seams”. Examiner respectfully disagrees. 
As shown in the Office Action and in the annotated figures, DanaMade discloses “exactly six seams”, as claimed. Examiner notes that Pasko, is not used to teach seams or seam placement, see Office Action above. Therefore, Applicant’s argument is unpersuasive.
Appellant argues “This is true because it is axiomatic that an examiner is not permitted to cherry pick portions of a reference to defeat patentability. To the contrary, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” MPEP §2141.02, citing W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). Emphasis added. Here, DanaMade clearly teaches the use of more than six seams. This fact is acknowledged by the Examiner at pages 48-49 of the 
As stated above, as shown in the annotated figures 1-8 and the figures in the NPL on pages 3-8, there is no hood added to the gown in which DanaMade teaches the invention as claimed. There is no hood, as shown in annotated figures 1 -8 included in the garment and therefore, Examiner has not “cherry pick[ed]”, the seams of DanaMade to reject the claims, since the hood of DanaMade is not a requirement of the garment (see annotated figures 1-8 and NPL figures on pages 3-8). Therefore, DanaMade teaches exactly six seams as claimed. Therefore, Appellant’s arguments are unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/ANNE M KOZAK/TQAS Detailee, TC 3700 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires